specially concurring: This case concerns section 5 — 8—4(a) of the Unified Code of Corrections (Ill. Rev. Stat. 1991, ch. 38, par. 1005 — 8—4(a)) and the appropriateness of consecutive sentences for both home invasion and aggravated criminal sexual assault where the defendant broke into the house of a little girl with the intent to rape her. While I agree with the majority’s conclusion that the consecutive sentences are permissible in the case at bar, I concur to point out the majority’s erroneous reliance upon People v. King (1977), 66 Ill. 2d 551. The statute at issue in King, a predecessor to the current version-of section 5 — 8—4(a), precluded consecutive sentences where there was no change in the criminal objective but did not set forth whether this standard should also apply where concurrent sentences are imposed. (Ill. Rev. Stat. 1973, ch. 38, par. 1005 — 8—4(a).) Prior to the King decision, this court had held that multiple convictions arising out of the same acts were only allowed where it was determined that a "separate motivation” existed for each offense, regardless of whether the imposed sentences were to run consecutively or concurrently. In King, this court rejected the independent-motivation test for multiple convictions, but only with respect to concurrent sentences in accordance with section 5 — 8—4(a) of the Unified Code of Corrections (Ill. Rev. Stat. 1973, ch. 38, par. 1005 — 8—4(a)). (King, 66 Ill. 2d at 566 ("[o]ur rejection of this test is limited solely to concurrent sentences”).) After King, then, multiple convictions based upon the same acts were permissible where concurrent sentences were imposed so long as none of the offenses were lesser included offenses. The majority’s reliance upon King in support of its holding that the instant consecutive sentences were permissible thus makes no sense. Indeed, this court in King suggested in dicta that, quite independent of the statute’s prohibition of consecutive sentences where there was no change in the criminal objective, such sentences would otherwise raise due process concerns. King, 66 Ill. 2d at 565 ("[t]he prejudicial effect of the double punishment in the form of consecutive sentences for crimes arising from multiple acts motivated by essentially the same criminal objective is apparent”). In the instant case, rather than depend on King, which by its own terms does not apply to consecutive sentences, the majority should instead rely on the 1991 amended version of section 5 — 8—4(a) (Ill. Rev. Stat. 1991, ch. 38, par. 1005 — 8—4(a)). Indeed, in suggesting that this court read King in light of the revised section 5 — 8—4(a) (169 Ill. 2d at 187), the majority ignores that the 1991 version of section 5 — 8—4(a) overrules this court’s decision in King. As noted by the Council Commentary following section 5 — 8—4(a), this court’s decision in People v. Stewart (1970), 45 Ill. 2d 310, 313, which established the independent-motivation test and served as the basis for this court’s decision in King, 66 Ill. 2d at 562, no longer constitutes the law. (730 ILCS Ann. 5/5— 8 — 4 Council Commentary (Smith-Hurd 1992).) Accordingly, it necessarily follows that section 5 — 8—4(a) likewise overrules King. Contrary to the version of the statute at issue in King, section 5 — 8—4(a) currently mandates consecutive sentences where multiple convictions arise out of the same course of conduct, one of the offenses is a Class X or Class 1 felony, and the defendant has inflicted severe bodily injury or was convicted of a violation of section 12 — 13 or 12 — 14 of the Criminal Code of 1961. (Ill. Rev. Stat. 1991, ch. 38, par. 1005 — 8—4(a).) Here, the defendant’s home invasion conviction is a Class X felony and aggravated criminal sexual assault caused the victim severe bodily injury and, further, was a section 12 — 14 violation of the Criminal Code. (Ill. Rev. Stat. 1991, ch. 38, par. 12 — 11(c) (home invasion); Ill. Rev. Stat. 1991, ch. 38, par. 12 — 14 (aggravated criminal sexual assault).) Accordingly, section 5 — 8—4(a) required the sentencing judge to impose consecutive sentences for the defendant’s home invasion and aggravated criminal sexual assault convictions. Thus, it is section 5 — 8—4(a) alone, and not this court’s decision in King, which requires that the judgment of the appellate court be reversed and the consecutive sentences imposed by the trial court be affirmed. I additionally observe that the mandatory consecutive sentencing scheme of section 5 — 8—4(a) does not run afoul of constitutional protections afforded defendants, notwithstanding the dicta in King suggesting that prejudice arises from consecutive sentences for multiple offenses stemming from the same course of conduct where there has been no change in the criminal motive. (King, 66 Ill. 2d at 565.) As the Supreme Court has since held, consecutive sentences are permissible for the same conduct where the legislature specifically authorizes cumulative punishment. (Missouri v. Hunter (1983), 459 U.S. 359, 368-69, 74 L. Ed. 2d 535, 544, 103 S. Ct. 673, 679.) The instant statute could not be any clearer on this point and the consecutive sentences thus comport with due process. In conclusion, I reiterate that section 5 — 8—4(a) unambiguously and constitutionally mandates consecutive sentences for the instant defendant. (Ill. Rev. Stat. 1991, ch. 38, par. 1005 — 8—4(a).) In upholding the consecutive sentences, the majority erroneously relies on King, 66 Ill. 2d 551, which has been overruled by the current version of section 5 — 8—4(a) and is otherwise inapposite. Accordingly, while I agree with the majority’s conclusion that the consecutive sentences should have been affirmed, I respectfully cannot join in its rationale.